Opinion of the court by
JUDGE WHITE
Dismissing.
This is an appeal from a judgment on a forfeited bail bond in the Jefferson circuit court. The amount of the bond and judgment is $150. The judgment was rendered January 21, 1901. We are met at the threshold with the question of jurisdiction of the appeal. By subsection 3 of section 94, Cr. Code Prac., it is provided: “No pleadings shall be required on the part of the Commonwealth, but the summons shall be served, and all subsequent proceedings shall be the same as in ordinary civil actions.” Section 347, Id., provides: “The court of appeals shall have appellate jurisdiction in penal actions, and prosecutions for misdemeanors, in the following cases only, viz., if the judgment be for a fine. exceeding fifty dollars, or for imprisonment exceeding thirty days,” etc. The amendment approved' Mjarch 14, 1898, provides1: “No appeal shall be taken to the court of appeals from a judgment for the recovery of money or personal property, if the value in controversy be less than two hundred dollars exclusive of interest and costs. ... In all other civil cases the court of appeals shall have appellate jurisdiction over the final orders and judgments of all courts.” Except as to *377felony cases, these two. sections define our jurisdiction. If this proceeding is a civil action, it is below our juris1diction, as the judgment is only for $150. If the proceeding is not a civil action, then no right of appeal exists, as the right to appeal by- the Criminal Code is to penal actions and prosecutions for misdemeanors'. We are of opinion that a proceeding on forfeited bail bond is a civil action, as is provided by section 94, supra, and therefore this court has no jurisdiction of this appeal. Dismissed.